DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on February 18, 2022. Claims 1-25 have been canceled, and claims 26-43 have been added.
Currently claims 26-43 are pending. Claims 26, 34 and 43 are independent.  

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112(f) claim interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to 26-43 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 26-43 has been maintained.








Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 26-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 26, 34 and 43, the claims “causing, via a display construction algorithm” renders the claims indefinite because it is unclear to the Examiner as to how the display construction algorithm is causing a construction/assembly without any machine to execute the algorithm. Applicant did not point out, nor was Examiner able to find any description in the Specification regarding the “causing, via the display construction”. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 27-33 and 35-43 are also rejected for the same reasons as each depends on the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 26-43 are directed to methods without tied to a particular machine for performing the steps, the claims are not fall within the four statutory categories; However, claims 26-43 will be included in Step 2 Analysis for the purpose of compact prosecution. 
With respect to claims 26-43, the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Claim 26 recites limitations of “in response to a re-fill order, causing a construction of at least two customizable cartridges for the order using a robotic assembly line, assigning at least two types of suitable merchandise to each said customizable cartridge specific to said order, designing said customer-selected merchandising display, causing an assembly of the customer-selected merchandising display including an incorporation of the at least two customizable cartridges using the robotic assembly line”, and the dependent claims 27-33 further recite similar limitations include “shipping the customer-selected merchandising display to a venue, scheduling delivery of said customer-selected merchandising display, predict the suitable merchandise include past sales data, seasonal velocity data, non-seasonal velocity data, geographic data, and demographic data, transporting the customer-selected merchandising display in whole, designs the customer-selected merchandising display based upon a plurality of factors including decreased packaging costs, decreased labor costs, increased pallet density, decreased transportation cost, and decreased pointing costs, forming a point-of-sale unit by assembling at least two customer-selected merchandising displays” and the actual characteristics of the merchandising display. The limitations, as drafted, are directed methods including fundamental economic practices, commercial interactions, sales activities, and managing personal behavior including following rules or instructions for processing customer order, which fall within the certain methods of organizing human activity.  For example, the claims encompasses a person to follow the rules and instructions for assembling a customer-selected merchandising display using the robotic/production assembly line, manage sales activities by creating a customer order and shipping of customer-selected merchandising display to the customer, and perform fundamental economic practices for designing the customer-selected merchandising display based on various factors including packaging costs, labor costs, pallet density, transportation costs, and printing costs. The mere nominal recitation of “a display construction algorithm” and “using a robotic assembly line” do not take the claim limitations out of the methods of organizing human activity grouping.  Accordingly, the claims recite an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. 52.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claim recites the additional elements of “a display construction algorithm”, and “a product prediction algorithm”, which are no more than algorithms and are part of the abstract idea. The claim further recites “using a robotic assembly line”, which is invoked as a tool to automate and/or implement the abstract idea. Thus, using a robotic assembly line for construction of at least two customizable cartridges do not integrate the abstract idea into a practical application because the combination for these additional elements do not include particular technological implementations for performing the functions. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a display construction algorithm”, “a product prediction algorithm”, “a display construction algorithm”, and “using a robotic assembly line”, which are part of the abstract idea or invoked as tools to automate the abstract idea. Thus, simply implementing the abstract idea with the algorithms and using a robotic assembly line to assemble the customer-selected merchandising display do not provide significantly more to an abstract idea itself (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 26-43 cover subject matter that is judicially-excepted from patent eligibility under § 101. Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al., (US 6547084, hereinafter: Bauman), and in view of House et al., (US 6785805 B1, hereinafter: House), and further in view of  Burkhard et al., (US 2018/0075506, hereinafter: Burkhard). 
Regarding claim 26, Bauman discloses an automated method of assembling a customer-selected merchandising display for selling goods, the automated method comprising: 
causing, via a display construction algorithm and in response to a re-fill order (see col. 5, line 22, line 36), a construction of at least two customizable cartridges using a robotic assembly line (see col. 5, line 23, line 33-34); 
assigning, via a product prediction algorithm based on multiple factors, at least two types of suitable merchandise to each customizable cartridge in the at least two customizable cartridges that are specific to the re-fill order (see col. 5, lines 3-29, col. 6, lines 7-34); 
designing, via the display construction algorithm that measures an amount of merchandise used and a number of cartridges projected, said customer-selected merchandising display (see col. 3, lines 11-30); and 
causing, via the display construction algorithm and in response to the design of the customer-selected merchandising display, an assembly of the customer-selected merchandising display including an incorporation of the at least two customizable cartridges using the robotic assembly line (see Fig. 1; col. 4, lines 44-55).  

 Bauman provides the type of merchandising display including a freestanding or a mobile with a plurality of roller members for a user select (see col. 4, lines 5-8).
Bauman does not explicitly disclose a customer-selected merchandising display; however, House in an analogous art for assembling TMA components discloses:
a customer-selected merchandising display (see col. 2, lines 35-44 and lines 53-63, col. 3, lines 3-25: providing a plurality of selectable configuration options); and
assigning, based on multiple factors (see col. 6, lines 30-46, col. 10, lines 41-65, and claim 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman to include teaching of House in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution in product customization. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bauman and House do not explicitly disclose the following limitations; however, Burkhard in an analogous art for producing customized products discloses 
one or more algorithms (see ¶ 197), and
a variety of automated loading of a container using a robotic arm in a manufacturing/production line (see ¶ 69, ¶ 88, ¶ 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman and in view of House to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 34, Bauman discloses an automated method of assembling a customer-predicting merchandising display for selling goods, the automated method comprising:
creating, via a product prediction algorithm, a customized order for the customer-predicting merchandising display (see col. 5, lines 10-23);
designing, via a display construction algorithm in response to the customized order, the customer-predicting merchandising display based upon multiple display construction factors (see col. 3, lines 11-30);
causing, via the display construction algorithm and in response to designing the customer predicting merchandising display, a construction of at least two cartridges for use in the customer predicting merchandising display using a robotic assembly line (see col. 5, line 23, line 33-34);
assigning, using the product prediction algorithm that uses multiple product prediction factors, at least two types of merchandise to each cartridge in the at least two cartridges (see col. 5, lines 3-29, col. 6, lines 7-34); and
causing, via the display construction algorithm and in response to assigning the at least two types of merchandise, an assembly of the customer-predicting merchandising display including an incorporation of the at least two customizable cartridges using the robotic assembly line (see Fig. 1; col. 4, lines 44-55).
 Bauman provides the type of merchandising display including a freestanding or a mobile with a plurality of roller members for a user select (see col. 4, lines 5-8).
Bauman does not explicitly disclose a customer-selected merchandising display; however, House in an analogous art for assembling TMA components discloses:
a customer-selected merchandising display (see col. 2, lines 35-44 and lines 53-63, col. 3, lines 3-25: providing a plurality of selectable configuration options); and
assigning, based on multiple factors (see col. 6, lines 30-46, col. 10, lines 41-65, and claim 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman to include teaching of House in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution in product customization. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Bauman and House do not explicitly disclose the following limitations; however, Burkhard in an analogous art for producing customized products discloses 
one or more algorithms (see ¶ 197), and
a variety of automated loading of a container using a robotic arm in a manufacturing/production line (see ¶ 69, ¶ 88, ¶ 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman and in view of House to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 43, Bauman discloses an automated method of assembling a merchandising display for selling goods, the automated method comprising:
creating, via a product prediction algorithm, an order for a merchandising display (see col. 5, lines 10-23);
assembling cartons for a display tower of the merchandising display (see col. 5, line 23, line 33-34);
loading products into cartons (see Abstract); and
causing, via the display construction algorithm, assembly of the cartons onto the display tower using a robotic assembly line (see Fig. 1; col. 4, lines 44-55).
Bauman does not explicitly disclose the following limitations; however, Burkhard in an analogous art for producing customized products discloses 
one or more algorithms (see ¶ 197), and
assigning the display tower geometry calculated by display construction algorithm (see ¶ 102); and
a variety of automated loading of a container using a robotic arm in a manufacturing/production line (see ¶ 69, ¶ 88, ¶ 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 27 and 35, Bauman discloses the automated method of claim 26, further comprising shipping, in response to assembling the said at least two cartridges into said customer-selected merchandising display, the customer-selected merchandising display to a venue (see Fig. 9, # 30; col. 2, lines 30-36, col. 4, lines 30-43, col. 5, line 25).  

Regarding claims 28 and 36, Bauman and House do not explicitly disclose the following limitations; however Burkhard discloses the automated method of claim 26, further comprising scheduling, via the product prediction algorithm based on multiple delivery factors, delivery of said customer-selected merchandising display (see ¶ 14, ¶ 238). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman and in view of House to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claims 29 and 37, Bauman and House do not explicitly disclose the following limitations; however Burkhard discloses the automated method of claim 28, wherein the multiple delivery factorsAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 include merchandise sales velocity at a particular store to which delivery is scheduled (see ¶ 159, ¶ 162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman and in view of House to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claims 29 and 37 are merely characterizing the type of delivery factors is directed to non-function descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 38, Bauman does not explicitly disclose the following limitations; however House automated method of claim 34, wherein said customer-selected merchandising display comprises a stand-alone display (see col. 26, lines 42-60, col. 28, lines 1-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman to include teaching of House in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Regarding claims 30 and 40, Bauman does not explicitly disclose the following limitations; however House discloses the automated method of claim 26, wherein the multiple factors to predict the suitable merchandise include past sales data, seasonal velocity data, non-seasonal velocity data, geographic data, and demographic data (see col. 3, lines 3-26, col. 31, lines 9-35, and claim 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman to include teaching of House in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution in product customization. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claims 30 and 40 are describing the specific type of factors is directed to non-function descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claims 31 and 39, Bauman and House do not explicitly disclose the following limitations; however Burkhard discloses the automated method of claim 26, further comprising, in response to assembling the said at least two cartridges into said customer-selected merchandising display, transporting the customer-selected merchandising display in whole (see ¶ 52, ¶ 63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman and in view of House to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 32, Bauman does not explicitly disclose the following limitations; however House discloses the automated method of claim 26, wherein said display construction algorithm designs the customer-selected merchandising display based upon a plurality of factors including decreased packaging costs, decreased labor costs, increased pallet density, decreased transportation costs, and decreased printing costs (see col. 6, lines 30-46, col. 10, lines 41-65, and claim 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman to include teaching of House in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution in product customization. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 32 merely characterizing the type of factors is directed to non-function descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claims 33 and 42, Bauman and House do not explicitly disclose the following limitations; however Burkhard discloses the automated method of claim 26, further comprising forming a point-of-sale unit by assembling at least two customer-selected merchandising displays (see ¶ 62, ¶ 162). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman and in view of House to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 41, Bauman and House do not explicitly disclose the following limitations; however Burkhard discloses the automated method of claim 34, wherein the product prediction factors include customer request, customer sales data, regional sales data, demographic data, seasonal sales data, logic-based anticipation of most saleable merchandise, and raw material sourcing (see ¶ 162, ¶ 113, ¶ 194). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman and in view of House to include teaching of Burkhard in order to gain the commonly understood benefit of such adaption, such as enhanced the operation processes, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 41 merely characterizing the type of prediction factors is directed to non-function descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brozak, Jr. (US 6068139) discloses a system for retail product display including adjustable roll trays which accommodate rolled merchandise in various roll widths and also supported in tiers in a cabinet or rack.
Howes (US 6959284 B1) discloses a method for managing product supply by receiving customer order information, filling customer order and shipping assemblies and packages specific customer orders to the delivery address given by the consumer.
“Product assortment and space allocation strategies to attract loyal and non-loyal customer”, by Seifert et al, College of Management of Technology, European Journal of Operational Research, Available online 19 February 2020.
“Merchandising at the point of sale: differential effect of end of aisle and islands”, by Alvaro Garrido-Morgado, and Oscar Gonzalez-Benito, University of Salamanca, Spain, Business Research Quarterly, Elsevier Doyma, Available online 29 April 2014.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624